 


110 HR 6473 IH: To amend the Energy Policy and Conservation Act to modify the conditions for the release of products from the Northeast Home Heating Oil Reserve Account, and for other purposes.
U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6473 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2008 
Mr. Hodes (for himself, Mr. Michaud, Mr. Allen, Mr. Kanjorski, Mr. Hinchey, Mr. LoBiondo, Mr. McHugh, Mr. Langevin, Mr. Sestak, Mr. Delahunt, and Mr. Welch of Vermont) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Energy Policy and Conservation Act to modify the conditions for the release of products from the Northeast Home Heating Oil Reserve Account, and for other purposes. 
 
 
1.Release of products from Northeast Home Heating Oil Reserve AccountSection 183 of the Energy Policy and Conservation Act (42 U.S.C. 6250b) is amended by striking subsection (a) and inserting the following: 
 
(a)Findings 
(1)Optional releases 
(A)In generalSubject to paragraph (2), the Secretary may sell products from the Reserve only on a finding by the President that— 
(i)there is a severe energy supply interruption; or 
(ii)the price of home heating oil threatens the health and safety of residents of the Northeast. 
(B)RequirementThe President may make a finding under subparagraph (A) only if the President determines that— 
(i)a dislocation in the heating oil market has resulted from an interruption described in subparagraph (A)(i); 
(ii)the price of home heating oil has increased by such an extent that the Northeast is experiencing, or will experience, an emergency situation that threatens the safety and health of residents of the Northeast; or 
(iii) 
(I)a circumstance (other than a circumstance described in clause (i) or (ii)) exists that constitutes a regional supply shortage of significant scope and duration; and 
(II)action taken under this section would assist directly and significantly in reducing the adverse impact of the shortage. 
(2)Mandatory releases 
(A)In generalFor each fiscal year, the Secretary shall sell— 
(i)20 percent of the quantity of products in the Reserve as of November 1 of that fiscal year, on a finding by the President that the average retail price of No. 2 heating oil in the Northeast (as reported in the retail price data of the Energy Information Administration for the Northeast) is equal to or more than $4.00 per gallon on November 1 of that fiscal year; 
(ii)20 percent of the quantity of products in the Reserve as of November 1 of that fiscal year, on a finding by the President that the average retail price of No. 2 heating oil in the Northeast (as so reported) is equal to or more than $4.00 per gallon on December 1 of that fiscal year; 
(iii)20 percent of the quantity of products in the Reserve as of November 1 of that fiscal year, on a finding by the President that the average retail price of No. 2 heating oil in the Northeast (as so reported) is equal to or more than $4.00 per gallon on January 1 of that fiscal year; 
(iv)20 percent of the quantity of products in the Reserve as of November 1 of that fiscal year, on a finding by the President that the average retail price of No. 2 heating oil in the Northeast (as so reported) is equal to or more than $4.00 per gallon on February 1 of that fiscal year; and 
(v)20 percent of the quantity of products in the Reserve as of November 1 of that fiscal year, on a finding by the President that the average retail price of No. 2 heating oil in the Northeast (as so reported) is equal to or more than $4.00 per gallon on March 1 of that fiscal year. 
(B)Use of revenueThe Secretary shall use any revenue derived from the sale of products in the Reserve under subparagraph (A) as follows: 
(i)50 percent shall be used to provide assistance to low-income consumers of heating oil under the Weatherization Assistance Program for Low-Income Persons established under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.). 
(ii)50 percent shall be used to provide assistance under section 2604(e) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8623(e)).
(3)Maintaining levelNotwithstanding paragraphs (1) and (2), the Secretary shall ensure that, as of November 1 of each year, the Reserve contains a sufficient level of petroleum distillate to enable carrying out this part.. 
 
